Case 4:20-cr-00077-SDJ-CAN Document 1 Filed 03/12/20 Page 1 of 24 PageID #: 1


                                                                             f MAR 1 2 2020
                     IN THE UNITED STATES DISTRICT COURT.
                      FOR THE EASTERN DISTRICT OF TEXAS                     Clerk, US. District Court
                                                                                  exas Easte
                              Sl ERMAN DIVISION

UNITED STATES OF AMERICA                       § SEALED
                                               §
V.                                             §
                                               §
SAMEER PRAVEEN SETHI                           §
                                          INDICTMENT

THE UNITED STATES GRAND JURY CHARGES:

                               COUNTS ONE - EIGHT

                                                          Violation: 18U.S.C. §§ 1343,2
                                                          (Wire Fraud, Aiding and Abetting)
A. Introduction

       At all times material to the facts set forth in this Indictment:

       1. Sameer Praveen Sethi ( Sethi ) was an individual working in the Eastern

District of Texas.

       2. Sethi Petroleum, EEC was a limited liability company with its executive

offices located and operating in the Eastern District of Texas, and Sethi was the manager

and president of Sethi Petroleum, EEC.

       3. Bank of America was a financial institution.

B. The Scheme to Defraud

       4. From in or about 2012 and continuing up to through in or about May, 2015,

in the Eastern District of Texas and elsewhere, the Defendant, Sethi, aided and abetted by

others, knowingly devised and intended to devise a scheme and artifice to defraud and to



                                               1
Case 4:20-cr-00077-SDJ-CAN Document 1 Filed 03/12/20 Page 2 of 24 PageID #: 2




unlawfully obtain money and property by means of false and fraudulent material

pretenses, false nd fraudulent material representations, and false and f audulent material

promises, and during the course of the scheme the Defendant, Sethi, transmitted and

caused to be transmitted by means of wire communication in interstate and foreign

commerce, writings, signs, signals, pictures, and sounds for the purpose of executing the

scheme and artifice to defraud and for obtaining money and property by means of false

and fraudulent pretenses, representations, and promises, and acted with specific intent to

defraud. The goal of the scheme was to obtain money and property under the ownership

and control of unl iowing investors, and to take control of and put that money and

property to his own use, without the authority or permission of the investors, nd to the

loss of the investors.


C. Manner and Means

       It was part of the scheme and artifice that:

       5. Sethi caused a certificate of conversion to be filed with the Texas Secretary

of State on or about July 9, 2012, which converted a pre-existing company (Sethi

Petroleum, Inc.) to Sethi Petroleum, LLC. Sethi signed this certificate as the president

and manager of Sethi Petroleum, LLC.

       6. On or about May 7, 2013, Sethi opened Bank of America account number

XXXX-XXXX-5759 in the name of Sethi Petroleum, LLC, as the president of Sethi

Petroleum, LLC. Sethi l ter signed an account business signature card as the owner and

an authorized individual who could access the account. Sethi s father signed the

signature card as another authorized individual and as co-owner of the business.

                                              2
Case 4:20-cr-00077-SDJ-CAN Document 1 Filed 03/12/20 Page 3 of 24 PageID #: 3




       7.     On or about January 9, 2014, Sethi opened Bank of Ame ica account

number XXXX-XXXX-4309 in the name of Sethi North Dakota Drilling Fund. Sethi

later signed the business account signature card as a Director and as an authorized

individual who could access the account. Sethi s father signed the business account

signature card as anothe authorized individual.

       8. On or about January 27, 2015, Sethi opened Bank of America account

number XXXX-XXXX-2733 in the name of Pat iot Drilling Program LXI Joint Venture,

with Sethi as the General Partner of the fund and as an authorized individual who could

access the account.


       9. On or about April 22, 2015, Sethi opened Bank of Ame ica account

number XXXX'-XXXX-1462 in the name of Sethi Pet oleum LLC. On or about May 11,

2015, Sethi signed the account business signature card as managing member, nd as an

authorized individual ho could access the account. Sethi’s father signed the account

signature card as another authorized individual.

       10. As part of the manner and means of the scheme to defraud, Sethi would

create a joint venture to invest in oil and gas interests, would prepare and create

investor marketing documents that purported to describe the nature of the investment and

tout its viability and rates of return, and then would use his marketing and sales personnel

to seek investo s that would send their money to Sethi Petroleum, LLC, believing that

they were investing in a legitimate and valuable joint venture based on the

representations, statements, and promises that they had received. Sethi created and

marketed through Sethi Petroleum, LLC several of these joint ventures, including the

                                             3
Case 4:20-cr-00077-SDJ-CAN Document 1 Filed 03/12/20 Page 4 of 24 PageID #: 4




Bakken Dragon 1 - 12 Joint Venture; the Bakken Patriot 3 and 4 Joint Venture; the

Bakken Patriot 5-8 Joint Venture; the North Dakota Drilling Fund LVIII Joint Venture,

and the Patriot Drilling Program LXI Joint Venture. In reality, many of the statements,

representations, and promises made during the marketing of the joint ventures were false,

the investor funds ere mostly spent on personal and business expenses of Sethi

Petroleum, LLC, and the investors lost most or all of their investments.

The North Dakota Drilling Fund

       11. On or about January 23, 2014, Sethi signed a Securities and Exchange

Commission Form D as president of Sethi Petroleum, related to an issuer described as the

 North Dakota Drilling Fund LVIII. Within the Form D, Sethi Petroleum, LLC

represented that Sethi would be the executive officer of the venture and that the Fund

would seek $10,000,000 in investments.

       12. In or about late 2013 and early 2014, Sethi worked with the Sethi

Petroleum, LLC staff and prepa ed a set of investment marketing mate ials for the North

Dakota Drilling Fund LVIII. These materials included what were called a private

placement memorandum, an executive summary, and an investor questionnaire. Sethi

provided content and information that was included in the private placement

memorandum and the executive summary document.

       13. In or about January 2014, employees of Sethi Petroleum, LLC (“Sethi

Petroleum ) directed by Sethi, began to sell shares of the North Dakota Drilling Fund

LVIII (“NDDF”) to investors. As president of Sethi Petroleum, Sethi exercised control

over the creation of sales documents, the sales force, and the sales pitch made to potential

                                             4
Case 4:20-cr-00077-SDJ-CAN Document 1 Filed 03/12/20 Page 5 of 24 PageID #: 5




investors. The potential investors were approached by employees of Sethi Petroleum to

purportedly invest in the NDDF. Sethi provided instruction and direction about ho the

sales personnel were to promote and attempt to sell the investment. The Sethi Petroleum

sales personnel contacted potential investors by telephone to make the sales presentation

and try to get the individuals to purchase investment units of the NDDF. Many of the

sales calls made were interstate, between the Sethi Petroleum sales office located in

Plano, Texas, in the Eastern District of Texas, and later in Richardson, Texas, and other

states. If an individual indicated that they might be interested in the investment, Sethi

Petroleum would send paper copies of the NDDF private placement memorandum,

investor questionnaire, and the Executive Summary and Subscription Agreement (the

 NDDF Investment Documents”). The NDDF Investment Documents were sent by

overnight courier delivery from the Sethi Petroleum offices in Plano, Texas, in the

Eastern District of Texas, to the potential investors, and many times were sent to states

other than Texas. Investors who made the decision to invest in the NDDF revie ed and

relied on the NDDF Investment Documents in making their decisions, and sometimes

discussed them with the Sethi Pet oleum sales representatives. Individuals who decided

to invest sent a check to Sethi Petroleum in a FedEx courier envelope that was included

in the investor packet shipped to them. After receiving the investor s check, Sethi

Petroleum would send a “certificate of joint venture” back to the investor.

        14. The private placement memorandum shipped or mailed by Sethi Petroleum

sales representatives, prepared by and at Sethi s direction, included material and false

statements, promises, nd representations to secure investment in what as described as a

                                              5
Case 4:20-cr-00077-SDJ-CAN Document 1 Filed 03/12/20 Page 6 of 24 PageID #: 6




joint venture investment. These statements, promises, and representations included, for


example, that 25% of the investment funds would be used for a one-time management

fee, and that the wells in which the NDDF funds would be invested would be drilled in

the future by major and well-known oil and gas companies such as Continental

Resources, Exxon Mobil, Hess Corporation, Conoco Phillips, and others. The private

placement memorandum also falsely represented that NDDF investor proceeds would not

be comingled with funds belonging to Sethi Petroleum (other than temporarily), and that

the NDDF would initially participate in drilling 20 wells or a number of wells that would

result in the NDDF owning approximately 62.5% net working interest in oil wells. In

fact, the North Dakota Drilling Fund joint venture never pu chased more than a small

percentage working interest in eight wells in North Dakota two of which ere never

drilled and six of which had already been drilled and were o erated by regional

companies. Additionally, the private placement memorandum represented that Sethi

Petroleum had acquired the rights to purchase mineral rights interests or leases in over

200,000 available net acres in North Dakota, South Dakota, and Montana, in the

Williston Basin. The private placement memorandum also falsely represented and

described the nature and extent of Sethi Petroleum activity in North Dakota in order to

get investors to purchase an interest in the NDDF.

       15. Sethi and Sethi Petroleum also made false statements, representations, and

promises in the executive summary sent to potential investors. These included, for

example, that Sethi Petroleum had nominated and secured exclusive rights to non-

operated wo king interest in leases operated by major companies. The executive

                                             6
Case 4:20-cr-00077-SDJ-CAN Document 1 Filed 03/12/20 Page 7 of 24 PageID #: 7



summary also represented that Sethi Petroleum was working directly with major oil

companies, operators, landmen, service crews, landowners, mineral rights owners, and

royalty owners and thereby gaining ground floor access to development opportunities

in the Bakken Shale and Three Forks formations. The executive summary also included

a table with projected returns on investment asserting that returns could total between 30

percent and 254 percent per year. The executive summary also falsely stated and

represented that the joint venture would acquire approximately 400 acres and participate

in drilling of 20 wells or a number of wells that would result in the fund owning

approximately 62.5% net working interests in producing wells. Additionally, the

executive summary falsely stated and represented that Sethi Petroleum had rights and

options to drill wells on over 200,000 available net acres of land in North Dakota, and

that all of the wells would be drilled by publicly traded and/or major oil and gas

companies, including Exxon MobjljK, Conoco Phillips, Continental Resources, Hess
                                                                                             \
Corp., and others with extensive drilling experience.

       16. During their sales calls to potential investors Sethi Petroleum sales

representatives would often refer potential investors to the NDDF Investment

Documents, which included the above representations, statements, and promises.


       17. The NDDF did not have partnerships with major oil and gas companies;

instead, the only NDDF working interests were obtained in August of 2014, and these

were limited to a total of eight wells. Sethi was personally involved in the negotiation

and execution of the purchase, and the $900,000 used to purchase the small working

interests came from the Bank of America account XXXX-XXXX-4309 in the name of

                                             7
Case 4:20-cr-00077-SDJ-CAN Document 1 Filed 03/12/20 Page 8 of 24 PageID #: 8




Sethi North Dakota Drilling Fund, which Sethi cont olled. Instead of 62.5% net working

interest, Sethi and the North Dakota D illing Fund joint venture urchased a cumulative

9.4% working interest in the eight wells. The wells in which the working interests we e

held had been d illed prior to August of 2014, and were operated by two companies that

we e never disclosed to the investors that were not among the major oil and gas

companies listed in the private l cement memorandum sent to the investo s. Following

this purchase, Sethi and North Dakota Drilling Fund 58 filed a lawsuit against the seller

of the small working interests, asserting that the seller had misrepresented the production

rate of the wells in which Sethi Petroleum had purchased a wo king interest. In spite of

this, Sethi Petroleum continued to seek investment in the NDDF, never disclosing to

potential investors the natu e of the purchase and the lawsuit. In fact, though Sethi had

direct personal knowledge of the lawsuit and the allegations in the case, he continued to

meet with his sales staff to promote the sales of NDDF units, but did not tell them about

the lawsuit. After filing the lawsuit, Sethi and the Sethi Petroleum sales force continued

to market the NDDF using the same NDDF Investor Documents including the private

placement memorandum, the executive summary, and the investor questionnaire


eventually securing an additional approximately $1,475,764.81 from investors, without

disclosing the lawsuit that Sethi Petroleum filed or the problems with production from the

working interests purchased.

       18. The money that Sethi and Sethi Petroleum received from the NDDF

investors was deposited into the North Dakota Drilling Fund Bank of Ame ica account

number XXXX-XXXX-4309, hich Sethi controlled. From that account Sethi would
Case 4:20-cr-00077-SDJ-CAN Document 1 Filed 03/12/20 Page 9 of 24 PageID #: 9




sometimes transfer the investment funds to the Sethi Petroleum, LLC Bank of America

account numbe XXXX-XXXX-5759 that Sethi also controlled. One of these transfers

occurred on or about March 31, 2015, when Sethi transferred and caused to be

transfer ed the sum of $37,500 from Bank of America account number XXXX-XXXX-

4309 in the name of North Dakota Drilling Fund, controlled by Sethi, to the Sethi

Petroleum, LLC Bank of America Account number XXXX-XXXX-5759, also controlled

by Sethi.

       19. During the course of the NDDF investment scheme, employees of Sethi

Petroleum, at Sethi s direction and control, would send electronic mail to NDDF

investors, discussing their investments, providing information, discussing the NDDF, and

addressing questions and concerns of the NDDF investors. These emails included:

   DATE (ON OR                DESCRIPTION OF THE INTERSTATE WIRE
      ABOUT)                            TRA SMISSION
                       Email from SPPLC employee J.M to NDDF investor B.L.,
   March 16,2015       Subject: "Sethi Petroleum / National Exposure - Makes for An
                       Easy Sale," with attachment
   March 31, 2015      Email from Sethi Petroleum employee D.C. to NDDF investor
                       J.S., Subject Revise k-L
                       Email from Sethi Petroleum employee S.P. to NDDF investor
    April 7,2015
                       L.B., Subject “RE: Revised KL,,

                       Email from Sethi Petroleum employee S.P. to NDDF investor
    April 7,2015
                       L.B., Subject “FW: Revised KL

                       Email from Sethi Petroleum employee D.C. to NDDF investor
   April 24,2015
                       F.L., Subject “RE: North Dakota LVIII

                       Email from Sethi Petroleum employee D.C. to NDDF investor
    May 13,2015
                       B.L., Subject “RE: Distribution checks.




                                           9
Case 4:20-cr-00077-SDJ-CAN Document 1 Filed 03/12/20 Page 10 of 24 PageID #: 10




        20. From around April, 2015 to in or about May, 2015, an employee of Sethi

 Petroleum, with Sethi s knowledge and at his direction, wrote revenue checks to

 investors as purported “returns” on their investments. These checks were transmitted by

 United States Mail to the NDDF investors, and included the following:

    DATE (ON         DESCRIPTION OF MANNER OF SHIPMENT AND MATTERS
   OR ABOUT)                           DELIVERED
                     Check written on Bank of America No th Dakota Drilling Fund Bank
   April 1,2015      of America account number XXXX-XXXX-4309, sent by United
                     States Mail f om Sethi Petroleum, LLC to NDDF investor I.K.

                     Check written on Bank of America North Dakota Drilling Fund Bank
   April 1,2015      of America account number XXXX-XXXX-4309, sent by United
                     States Mail from Sethi Petroleum, LLC to NDDF investor B.L.




 In reality, the checks were in the nature of a “lulling” communication and device,

 intended to placate the NDDF investo s and continue the fraud scheme and the

 appearance that the NDDF was a valid investment. In total, Sethi Petroleum received

 approximately $26,073.74, from the operators of the NDDF wells, but only dist ibuted

 app oximately $8,099.04 to the NDDF investors by way of the “revenue” checks.

        21. In or about the spring of 2015, Sethi and Sethi Petroleum began sending K-

 1 income tax forms by United States Mail to the NDDF investors. These statements

 falsely represented and stated that the NDDF was a partnership, that the investor s funds

 were still intact and invested in a fund, that certain offsets had been made against the

 invested funds based on expenses incurred, and that the NDDF was even a viable

 investment. These shipments, among others, included the following:


                                              10
Case 4:20-cr-00077-SDJ-CAN Document 1 Filed 03/12/20 Page 11 of 24 PageID #: 11




   DATE (ON         DESCRIPTION OF MANNER OF SHIPMENT AND MATTERS
   OR ABOUT)                          DELIVERED
                    Letter sent by United States Mail from Sethi Petroleum, LLC to
  March 13,2015 NDDF investor R.B., with North Dakota Drilling Fund K-l form
                    enclosed.
                    Letter sent by United States Mail from Sethi Petroleum, LLC to
  March 31, 2015 NDDF investor F.L., with North Dakota Drilling Fund K-l form
                    enclosed.
                    Letter sent by United States Mail from Sethi Petroleum, LLC to
   April 6,2015     NDDF investor L.B., with North Dakota Drilling Fund K-l form
                    enclosed.



 The K-ls were also in the nature of a lulling communication and device, intended to

 placate the NDDF investors and continue the fraud scheme and the appearance that the

 NDDF was a valid investment.

        22. All told, NDDF investors entrusted and transferred approximately

 $4,065,764 to Sethi Petroleum, and these funds were deposited into the Bank of America .

 account number XXXX-XXXX-4309, held in the name of Sethi Petroleum,.-LLGPand .. .

 controlled by Sethi. Aside from the approximately $900,000 that Sethi and the North

 Dakota Drilling Fund used to purchase the small working interests described above, Sethi

 spent, transferred, and lost the remainder of the NDDF investors funds. Sethi did not

 invest these funds as was represented, stated, and promised to the NDDF investors, but

 instead spent approximately seventy-five percent of the funds on general business

 overhead, salaries, payroll, personal expenses, cash withdrawals to Sethi s benefit, and

 payments to family members. In the end, approximately more than forty investors

 suffered a net loss of approximately $3,165,764 as a result of Sethi’s fraud scheme.
Case 4:20-cr-00077-SDJ-CAN Document 1 Filed 03/12/20 Page 12 of 24 PageID #: 12




 The Patriot LXI Joint Venture

        23. In or about January, 2015, Sethi and Sethi Petroleum began the next joint

 ventu e scheme, this time named the Patriot Drilling Program LXI Joint Venture (the

  Patriot LXI joint venture ), again purporting to seek investments in an oil and gas joint

 venture.


        24. On or about January 28, 2015, Sethi filed a Securities and Exchange

 Commission Form D as the general partner and filer, related to an issuer described as the

 “Patriot Drilling Fund LXI. Within the Form D, Sethi Petroleum, LLC represented that

 Sethi would be the executive officer of the venture and that the Fund would seek

 $10,000,000 in investments. On or about February 17, 2015, Sethi filed another Form D

 for this same fund, as the general partner and filer.

        25. Sethi caused a set of investment materials, including a private placement

 memorandum, and executive summary, and an investor questionnaire, to be prepared for

 the potential investors in the Patriot LXI joint venture. Again, these materials contained

 many false and misleading representations, statements, and promises. The Sethi

 Petroleum sales force used these materials in their marketing and sales program in 2015.

        26. As with the NDDF investment scheme, Sethi Petroleum would include a

 self-addressed FedEx envelope along with the investment documents sent to the Patriot

 LXI joint venture potential investors. The investors in the Patriot LXI joint venture

 would send their investment funds and signed investment documents to Sethi Petroleum

 by check in these FedEx envelopes. One of these shipments took place on or about the

 date below, and as described below:

                                               12
Case 4:20-cr-00077-SDJ-CAN Document 1 Filed 03/12/20 Page 13 of 24 PageID #: 13




    DATE (ON         DESCRIPTION OF MANNER OF SHIPMENT AND MATTERS
   OR ABOUT)                           DELIVERED
                     Signed investment paperwork related to the Patriot LXI joint venture,
  March 16, 2015     sent by FedEx comme cial interstate car ier from Patriot LXI joint
                     venture investor M.L. to Sethi Petroleum, LLC employee M.D., along
                     with investment check.



        27. In an effort to market the Patriot LXI joint venture, Sethi and Sethi

 Petroleum entered into an agreement with an individual who was publicly known to have

 investment expertise and who appeared on television to discuss investments. Sethi

 caused this individual s name and photogra h to be laced in Sethi Petroleum marketing

 materials that were distributed by Sethi Petroleum sales personnel to potential or existing

 investors. Sethi and Sethi Petroleum made payments of funds to this individual in order

 to secure the individual s agreement to serve as an advisor on diversifying investments,

 including a payment of approximately $9,409.35 made on or about April 24, 2015, by

 electronic funds transfer from Sethi Petroleum LLC Bank of America Account XXXX-

 XXXX-1462 to Fulton Bank account number XXXXXX7266 held by the individual.

 Unbeknownst to the individual, the individual was described in the Sethi Petroleum

 marketing materials as the Sethi Petroleum Chief Investment Officer for Sethi

 Financial Group. In fact, however, this individual never functioned as the Sethi

 Petroleum chief investment officer and this statement and representation to investors or

 potential investors was false.

        28. During the course of the Patriot LXI joint venture investment scheme,

 em loyees of Sethi Petroleum, at Sethi s direction and under his control, would



                                              13
Case 4:20-cr-00077-SDJ-CAN Document 1 Filed 03/12/20 Page 14 of 24 PageID #: 14



 communicate with potential Patriot LXI joint venture investors about the purported fund.

 This included, for example, the following interstate email communication:

    DATE (ON OR                 DESCRIPTION OF THE INTERSTATE WIRE
       ABOUT)                             TRANSMISSION

    March 25, 2015       Email from Sethi Petroleum employee S.P. to NDDF investor
                         L.B., Subject: "Sethi," with attachments.



        29. All told, multiple investors provided to Sethi Petroleum, LLC related to the
                                                    A
 Patriot LXI joint venture. These funds were deposited into the Bank of America Patriot

 Drilling Program LXI Joint Venture account number XXXX-XXXX-2733, and then

 sometimes moved into Bank of America account number XXXX-XXXX-1462, held in

 the name of Sethi Petroleum LLC. Sethi did not invest these funds as was represented,

 stated, and promised to the Patriot LXI joint venture investors, but instead spent the funds

 on general business expenses and cash withdrawals.


 D. The Execution of the Scheme: I terstate Wires

        30. On or about the dates set forth below, in the Eastern District of Texas and

 elsewhere, Sameer Praveen Sethi, aided and abetted by others, knowingly and for the

 purpose of executing and attempting to execute the above-described scheme and artifice

 to defraud and to unlawfully obtain money and property by means of false and fraudulent

 material pretenses, false and fraudulent material representations, and false and fraudulent

 material promises, knowingly transmitted and caused to be transmitted by means of wire

 communications in interstate and foreign commerce the writings, signs, signals, pictures,

 and sounds described below, and did so with specific intent to defraud:



                                              14
Case 4:20-cr-00077-SDJ-CAN Document 1 Filed 03/12/20 Page 15 of 24 PageID #: 15




                  DATE (ON OR          DESCRIPTION OF THE INTERSTATE WIRE
  COUNT             ABOUT)                       TRANSMISSION

      1                               Email from SPPLC employee J.M to NDDF investor
                  March 16, 2015      B.L., Subject: Sethi Petroleum / National Exposure
                                      - Makes for An Easy Sale," with attachment
      2                               Email from Sethi Petroleum employee S.P. to NDDF
                  March 25,2015
                                      investor L.B., Subject: "Sethi," with attachments.

      3                               Email from Sethi Petroleum employee D.C. to NDDF
                  March 31, 2015
                                      investo J.S., Subject Revised k-1.

      4                               Email from Sethi Petroleum employee S.P. to NDDF
                   April 7,2015
                                      investor L.B., Subject “RE: Revised Kl.


      5                               E ail from Sethi Petroleum employee S.P. to NDDF
                   April 7,2015
                                      investor L.B., Subject “FW: Revised Kl

      6                               Email from Sethi Petroleum employee D.C. to NDDF
                  April 24, 2015
                                      investor F.L., Subject “RE: North Dakota LVIIL

                                      Electronic funds transfer of ap roximately $9,409.35
                                      from Sethi Pet oleum Bank of America Account
                  April 24, 2015
      7                               XXXX-XXXX-1462 to Fulton Bank Account number
                                      XXXXXX7266.

      8                               Email from Sethi Petroleum employee D.C. to NDDF
                   May 13,2015
                                      investor B.L., Subject “RE: Distribution checks.




          In violation of 18U.S.C. § 1343.
Case 4:20-cr-00077-SDJ-CAN Document 1 Filed 03/12/20 Page 16 of 24 PageID #: 16




                             COUNTS NINE - FOURTEEN

                                                          Violation: 18U.S.C. §§ 1341,2
                                                          (Mail Fraud, Aiding and Abetting)


          31. Paragraphs 1 -3 and 5-29 above are incorporated and re-alleged in this count,

 as if they were repeated here word for word.

          32. On or about the dates set forth below, in the Eastern District of Texas and

 elsewhere, Sameer Praveen Sethi, aided and abetted by others, knowingly and for the

 purpose of executing and attempting to execute the above-described scheme and artifice

 to defraud and to unlawfully obtain money and property by means of false and fraudulent

 material pretenses, false and fraudulent material representations, and false and fraudulent

 material promises, knowingly mailed and shipped and caused to be sent and delivered by

 mail and a private and commercial interstate carrier as described below according to the

 direction thereon the following matters, and did so with specific intent to defraud, with

 the goal of obtaining money and property under the ownership and control of unknowing

 investors, and taking control of and put that money and property to his own use, without

 the authority or permission of the investors, and to the loss of the investors:

                 DATE (ON         DESCRIPTION OF MANNER OF SHIPMENT AND
  COUNT          OR ABOUT)                  MATTERS DELIVERED

      9                          Letter sent by United States Mail from Sethi Petroleum,
                March 13,2015 LLC to NDDF investor R.B., with North Dakota Drilling
                                 Fund K-1 form enclosed.




                                               16
Case 4:20-cr-00077-SDJ-CAN Document 1 Filed 03/12/20 Page 17 of 24 PageID #: 17




              DATE (ON         DESCRIPTION OF MANNER OF SHIPMENT AND
   COUNT      OR ABOUT)                  MATTERS DELIVERED
                             Signed investment paperwork related to the Patriot LXI
                            joint venture, sent by FedEx commercial interstate carrier
             March 16, 2015 from Patriot LXI joint venture investor M.L. to Sethi
      10
                             Petroleum, LLC em loyee M.D., along ith investment
                               check.

      11                       Letter sent by United States Mail from Sethi Petroleum,
             March 31,2015
                               LLC to NDDF investor F.L., with North Dakota Drilling
                               FundK-1 form enclosed.
                               Check written on Bank of America North Dakota Drilling
                               Fund Bank of America account number XXXX-XXXX-
              April 1,2015
      12                       4309, sent by United States Mail from Sethi Petroleum,
                               LLC to NDDF investor I.K.

                               Check written on Bank of America North Dakota Drilling
                               Fund Bank of America account number XXXX-XXXX-
              Ap il 1,2015
      13                       4309, sent by United States Mail from Sethi Petroleum,
                               LLC to NDDF investor B.L.

                               Letter sent by United States Mail from Sethi Petroleum,
      14      Ap il 6,2015     LLC to NDDF investor L.B., with North Dakota Drilling
                               Fund K-l form enclosed.




       All in violation of 18U.S.C. § 1341.
Case 4:20-cr-00077-SDJ-CAN Document 1 Filed 03/12/20 Page 18 of 24 PageID #: 18




                                   COUNT FIFTEEN

                                                         Violation: 18U.S.C. §§ 1957,2
                                                         (Engaging in Monetary
                                                         Transactions with Funds Derived
                                                         from Specified Unla ful Activity,
                                                         Aiding and Abetting)

        33. Paragraphs 1-32 above are incorporated and re-alleged in this count, as if

 they were repeated here ord for word.

        34. On or about the date set forth below, Sameer Praveen Sethi, in the Eastern

 District of Texas, aided and abetted by others, knowingly engaged, and attempted to

 engage, and caused others to engage, in a monetary transaction affecting interstate

 commerce, in criminally-derived roperty of a value greater than $10,000.00, that is, the

 withdrawal, deposit, and transfer of funds from and to the financial institution identified

 below, such property having been derived from specified unlawful activity, that is wire

 fraud as alleged in Counts One - Eight of this Indictment, and mail fraud as alleged in

 Counts Nine - Fourteen of this indictment, knowing that the monetary t ansaction

 involved criminally-derived property, and the monetary transactions having taken place

 within the United States, and as further described below:




                                              18
Case 4:20-cr-00077-SDJ-CAN Document 1 Filed 03/12/20 Page 19 of 24 PageID #: 19




    DATE (ON              MONETARY TRANSACTION                         AMOUNT
    OR ABOUT)
                    Transfer from Bank of America account number
                    XXXX-XXXX-4309 in the name of North Dakota
   March 31, 2015 Drilling Fund, controlled by Sameer Praveen Sethi,   $37,500.00
                    to the Sethi Petroleum, LLC Bank of America
                    Account number XXXX-XXXX-5759, controlled by
                    Sameer Praveen Sethi.


       All in violation of 18 U.S.C. § 1957.
Case 4:20-cr-00077-SDJ-CAN Document 1 Filed 03/12/20 Page 20 of 24 PageID #: 20




                 NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

                Pursuant to 18U.S.C. §§ 981(a¥l¥c and 28 U.S.C. $ 2461


         As the result of committing the offenses of Wire Fraud (18 U.S.C. § 1343) and

  Mail Fraud (18 U.S.C. § 1341) alleged in this Indictment, the defendant herein shall

  forfeit to the United States pursuant to 18 U.S.C. § 981(a)(1)(c) and 28 U.S.C. § 2461

  any property constituting, or derived from, and proceeds the defendant obtained,

  directly or indirectly, as the result of such violations.




                               Pursuant to 18 U.S.C. §§ 981(aXl)


         As the result of committing the offense of Engaging in Monetary Transactions

  with Funds Derived from Specified Unlawful Activity (money laundering) (18 U.S.C.

  § 1957) alleged in this Indictment, the defendant herein shall fo feit to the United

  States pursuant to 18 U.S.C. § 981(a)(1) any property, real or personal, involved in the

  commission of the violation of 18 USC §1957, or any property traceable to such

  property.




                                        Substitute Assets


        If any of the property described above as being subject to forfeiture (whether

 based on Wire Fraud, Mail Fraud, or Money Laundering), as a result of any act o

 omission of the defendant -

                (a) cannot be located upon the exercise of due diligence;

                                                20
Case 4:20-cr-00077-SDJ-CAN Document 1 Filed 03/12/20 Page 21 of 24 PageID #: 21




                (b) has been transferred or sold to, or deposited with a

                       third person;

                (c) has been laced beyo d the jurisdictio of the court;

                (d) has been substantially diminished in value; or

                (e) has been commingled ith other property which cannot be

                       subdivided without difficulty;

        it is the intent of the United States, ursuant to 21 U.S.C. § 853(p), to seek

 forfeiture of any other property of the defendants up to the value of the above

 forfeitable p operty, including but not limited to all property, both real and personal

 owned by the defendants.




        By virtue of the commission of the offenses alleged in this Indictment, any and all

 interest the defendant has, jointly or separately, in the above-described property is vested

 in the United States and hereby forfeited to the United States pursuant to pursuant to 18

 U.S.C. §§ 981(a)(1)(c) and 28 U.S.C. § 2461.




                                              21
Case 4:20-cr-00077-SDJ-CAN Document 1 Filed 03/12/20 Page 22 of 24 PageID #: 22




 A TRUE BILL



 GRAND JURY FOREPERSON




 JOSEPH D. BROWN
 UNITED STATES ATTORNEY

                                                    l\ 6 <)
 BY: THOMAS E. GIBSON               Date
 Assistant United States Attorney




                                       22
Case 4:20-cr-00077-SDJ-CAN Document 1 Filed 03/12/20 Page 23 of 24 PageID #: 23




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTER DISTRICT OF TEXAS
                             SHERMAN DIVISION

 UNITED STATES OF AMERICA §
                                        §
 V,      §    Case              No.           4:20-CR-
                      § J dge
 SAMEER PRAVEEN SETHI §

                            NOTICE OF PENALTY

                             COUNTS ONE - EIGHT

   Violation: 18 U.S.C. §§ 1343, 2 (Wire Fraud, Aiding and
                                Abetting)

   Penalty: Imprisonment for a te m not more than 20 years, a
                          fine not to exceed $250,000.00, or not mo e than the
                          g eater of twice the g oss gain to the defendant or
                          t ice the gross los to one other than the defendant,
                                or both. A term of supervised release of not more
                                than three years in addition to such term of
                                imprisonment.


  Special Assessment: $100.00


                          COUNTS NINE - FOURTEEN

   Violation: 18 U.S.C. §§ 1341, 2 (Mail Fraud, Aiding and
                                Abetting)

   Penalty: Imprisonment for a term not more than 20 years, a
                          fine not to exceed $250,000.00, or not more than the
                          greater of twice the gross gain to the defendant or
                          twice the gross loss to one other than the defendant,
                          or both. A term of supervised release of not more
                          than three years in addition to such term of
                                imprisonment.


   Special Assessment: $ 100.00


                                        23
Case 4:20-cr-00077-SDJ-CAN Document 1 Filed 03/12/20 Page 24 of 24 PageID #: 24




                               COUNT FIFTEEN

   Violation:                  18 U.S.C. §§ 1957, 2 (Engaging in Monetary
                               Transactio s with Fu ds Derive from Specified
                               Unlawful Activity, Aiding and Abetting)

   Penalty:                    Imprisonment for a term not more than 10 years, a
                               fine not to exceed $250,000.00, or not more than
                               twice the amount of the criminally derived property
                               involved in the transaction, or both. A term of
                               supervised release of not more than three years in
                               addition to such term of imprisonment.

  Special Assessment:          $100.00




                                         24
